Title: To George Washington from “Belisarius,” 11 September 1795
From: “Belisarius”
To: Washington, George


          11 Sept. 1795. The American people, “roused to action by a general sense of feeling at the accumulated injuries” which GW’s treaty with Great Britain prepares for them, “demand with indignant pride, whence has proceeded an instrument so deeply subversive of republicanism.” GW, “as the first servant of the people, can best answer them.” The writer says he will not burden GW with “the pain of self-accusation, in having pursued the advice of wicked counsellors, and in a brief but trite review” of GW’s six years as president will “mark the progressive steps which have led the way to the present public evils,” including:
          “a distinction between the people and their Executive servants.”
          Legal sanction of the speculative “plunder” of veterans.
          The funded debt, assumption of state debts, and the “Irredeemability of debt.”
          The Bank of the United States.
          Creation of a “monied aristocracy.”
          “Servile submission to the restrictions imposed by Great Britain on our commerce” and her “infraction of the treaty of peace.”
          An Indian war that cost $7 million.
          A standing army.
          Excises, insurrection in western Pennsylvania, and “Denunciation of Democratic Societies.”
          A proclamation of neutrality which interferes with the constituted power of Congress, acts of hostility toward France, and “unequivocal partiality to Great Britain.”
          GW’s “unconstitutional appointment of the Chief Justice … as Envoy Extraordinary to G. Britain,” an “unconstitutional negociation” in which GW acted without “the privity and participation of the Senate,” and an “unconstitutional treaty.”
          The Federal City.
          GW’s six years as president have “been trumpeted to the world by your idolatrous worshipers, as unequalled in wisdom and

unparalelled in the history of nations.” But “Truth … presents a different picture” which “the impartial historian will pass … down to posterity aided by an illustration of this index of your measures.”
        